OPINION of the Court, by
Ch. J. Boyle.
-This was an ejectment. The demise is laid in the declaration to have been made the 1st day of September 1812. The jury on the trial found a verdict for the plaintiff, subject to the opinion of the court on an agreed case ; and the court being of opinion that the law was for the plaintiff, gave a judgment accordingly : from which the defendant has appealed to this court.
It appears from the agreed case that the deed from ,which the lessor of the plaintiff derives title, bears date |the 5th of September 1812. This being subsequent to the date of the demise laid in the declaration, is a fatal .objection to the right of the plaintiff to recover : for it is an established principle, that it must not only be ^proved that the lessor of the plaintiff has a legal right to enter and recover possession, but that he had such right at the time of the demise as stated in the declaration. *298It is true that the demise itself is a fiction, and therefore not necessary to be proven, but it must appear that the lessor could make the demise at the time laid" Runnington 208, 221.
Ii. is therefore considered by the court that the judgment of the Clark circuit court be reversed, and that, the cause be remanded to said court, that the verdict may be set aside and a judgment entered for the defendant as in case.of a nonsuit.